ITEMID: 001-96022
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: RAI AND EVANS v. THE UNITED KINGDOM
IMPORTANCE: 2
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Lech Garlicki;Ledi Bianku;Mihai Poalelungi;Nicolas Bratza
TEXT: The first applicant is Milan Rai. He was born in 1965 and is represented by Mr J. Welch, a solicitor with Liberty, a non-governmental civil liberties organisation based London. The second applicant is Ms Maya Evans. She is represented by Mr M. Schwartz of Bindmans Solicitors, London. Both are British nationals and live in East Sussex.
s, may be summarised as follows.
s
On 25 October 2005 the first applicant participated in a demonstration, which he had organised, in Whitehall opposite Downing Street, a “designated area” within the meaning of section 138 of the Serious Organised Crime and Police Act 2005 (“the 2005 Act”). The second applicant also participated in it.
Prior to 25 October 2005 the first applicant had informed the police orally that the demonstration was going to be held, he gave the time, date and place of the demonstration and (politely) informed the police that an authorisation would not be sought. He had also posted information the day before the demonstration on a website confirming that it was not authorised so that the risk of arrest was high and that, in fact, he had been informed by the police that he would be arrested under the 2005 Act. The second applicant was also aware prior to the relevant date that authorisation had not been sought so that demonstrating in that area would be an offence. The High Court later noted that the demonstration was just as much a demonstration against the requirement for an authorisation under the 2005 Act as against the Iraqi conflict. The Magistrates’ Court (in its case stated to the High Court in the first applicant’s case) noted police evidence to the effect that, had authorisation been sought, no conditions would have attached to it.
At the demonstration, the first applicant read out names of Iraqi citizens killed in the Iraqi conflict and the second applicant read out names of British soldiers killed in that conflict. Placards were displayed about the Iraq conflict and a bell was rung at regular intervals. The applicants behaved in a peaceful and orderly manner throughout. The police attended at the demonstration and warned the applicants that they would be arrested and charged if they continued given the lack of an authorisation. The police then withdrew to enable the applicants to stop the demonstration. They chose to continue.
The first and second applicants were therefore arrested, detained in the police station for a number of hours and charged: the first applicant for having organised an unauthorised demonstration in a designated area contrary to section 132(1)(a) of the 2005 Act and the second for having participated in the same demonstration contrary to section 132 (1)(b) of that Act. It appears that both were granted police bail: the documents submitted do not indicate that bail was subject to any conditions (apart from appearing before the Magistrates’ Court on the relevant date).
Before the Magistrates’ Court the applicants argued that section 132(1) (a) and (b) of the 2005 Act were not compatible with Articles 10 and 11 of the Convention. Unless those provisions were interpreted compatibly with those Articles, their convictions would be unlawful. The Magistrates’ Court found that the relevant sections were necessary and proportionate restrictions of the applicant’s rights under Articles 10 and 11. In any event, additional words could not be read into the sections as that would run counter to legislative intent. The convictions would not therefore be unlawful under section 6 of the Human Rights Act 1998. The applicants were convicted as charged on 7 December 2005 and 16 March 2006, respectively. The first applicant was sentenced to a fine of 350 pounds sterling (GBP) and ordered to contribute to prosecution costs in the sum of GBP150 and the second applicant was sentenced to a conditional discharge of 12 months and to contribute to costs in the sum of GBP100.
The applicants appealed by way of a case stated to the High Court. They conceded that section 132(1)(a) and (b) was not incompatible with Articles 10 and 11 of the Convention but argued that the relevant State actors (the police, the Crown Prosecution Service and the courts) should have been required to justify the necessity to act (arrest, prosecute and convict) on the facts of each individual case. Accordingly, those authorities should have looked not merely at whether there was an authorisation but also at the later peaceful conduct of the actual demonstration. Since the Magistrates’ Court had not considered the justification for their conviction along those lines, their arrest, prosecution and conviction were contrary to their Convention rights.
By judgment dated 20 December 2006, the High Court dismissed the applicants’ appeals (and the appeals of two others, Blum and Others v Director of Public Prosecutions [20061 EWHC 3209 (Admin)). It noted that the only charge against the applicants was demonstrating without an authorisation. The High Court considered that the reasoning in the case of Ziliberberg v. Moldova (no. 61821/00, 4 may 2004) was compelling. Nothing in the other Convention or domestic jurisprudence opened to the High Court undermined that reasoning. Those Convention and domestic cases rather raised various public order, safety and security issues (Plattform “Ärzte für das Leben” v. Austria, 21 June 1988, Series A no. 139; Ezelin v. France, 26 April 1991, Series A no. 202; and Stankov and the United Macedonian Organisation Ilinden v. Bulgaria, nos. 29221/95 and 29225/95, ECHR 2001IX, as well as G. v. the Federal Republic of Germany, no. 13079/87, Commission decision of 6 March 1989, 60 Decisions and Reports (“DR”), 256; and Çiraklar v. Turkey, No. 19601/92, Commission Decision of 28 October 1998, 80-B DR 46). Accordingly, once it was accepted that the section requiring the authorisation was compatible with Article 10 and 11 (as the applicants did), the High Court was not required to look at the nature of the activity actually pursued thereafter without authorisation in order to determine whether a sanction should be imposed. Once an authorisation procedure was Article 11 compliant, Parliament was entitled to impose sanctions for a failure to obtain authorisations. The High Court refused to certify a point of law of general public importance for the House of Lords.
B. Relevant domestic law and practice
Section 132 of the 2005 Act is entitled “Demonstrating without authorisation in designated area” and reads as follows:
“(1) Any person who–
(a) organises a demonstration in a public place in the designated area, or
(b) takes part in a demonstration in a public place in the designated area, or
(c) carries on a demonstration by himself in a public place in the designated area,
is guilty of an offence if, when the demonstration starts, authorisation for the demonstration has not been given under section 134(2).
(2) It is a defence for a person accused of an offence under subsection (1) to show that he reasonably believed that authorisation had been given.
(3) Subsection (1) does not apply if the demonstration is–
(a) a public procession of which notice is required to be given under ... section 11 of the Public Order Act 1986 (c. 64), or of which ... notice is not required to be given, or
(b) a public procession for the purposes of section 12 or 13 of [the Public order Act 1986].
...
(7) In this section and in sections 133 to 136–
(a) “the designated area” means the area specified in an order under section 138,
(b) “public place” means any highway or any place to which at the material time the public or any section of the public has access, on payment or otherwise, as of right or by virtue of express or implied permission,
(c) references to any person organising a demonstration include a person participating in its organisation,
(d) references to any person organising a demonstration do not include a person carrying on a demonstration by himself,
(e) references to any person or persons taking part in a demonstration (except in subsection (1) of this section) include a person carrying on a demonstration by himself.”
Section 133 is entitled “Notice of demonstrations in designated area” and reads as follows:
“(1) A person seeking authorisation for a demonstration in the designated area must give written notice to that effect to the Commissioner of Police of the Metropolis (referred to in this section and section 134 as "the Commissioner").
(2) The notice must be given–
(a) if reasonably practicable, not less than 6 clear days before the day on which the demonstration is to start, or
(b) if that is not reasonably practicable, then as soon as it is, and in any event not less than 24 hours before the time the demonstration is to start.
(3) The notice must be given–
(a) if the demonstration is to be carried on by more than one person, by any of the persons organising it,
(b) if it is to be carried on by a person by himself, by that person.
(4) The notice must state–
(a) the date and time when the demonstration is to start,
(b) the place where it is to be carried on,
(c) how long it is to last,
(d) whether it is to be carried on by a person by himself or not,
(e) the name and address of the person giving the notice.
(5) A notice under this section must be given by–
(a) delivering it to a police station in the metropolitan police district, or
(b) sending it by post by recorded delivery to such a police station.
(6) Section 7 of the Interpretation Act 1978 (c. 30) (under which service of a document is deemed to have been effected at the time it would be delivered in the ordinary course of post) does not apply to a notice under this section.
Section 134 is entitled “Authorisation of demonstrations in designated area” and reads as follows:
“(1) This section applies if a notice complying with the requirements of section 133 is received at a police station in the metropolitan police district by the time specified in section 133(2).
(2) The Commissioner must give authorisation for the demonstration to which the notice relates.
(3) In giving authorisation, the Commissioner may impose on the persons organising or taking part in the demonstration such conditions specified in the authorisation and relating to the demonstration as in the Commissioner’s reasonable opinion are necessary for the purpose of preventing any of the following–
(a) hindrance to any person wishing to enter or leave the Palace of Westminster,
(b) hindrance to the proper operation of Parliament,
(c) serious public disorder,
(d) serious damage to property,
(e) disruption to the life of the community,
(f) a security risk in any part of the designated area,
(g) risk to the safety of members of the public (including any taking part in the demonstration).
(4) The conditions may, in particular, impose requirements as to–
(a) the place where the demonstration may, or may not, be carried on,
(b) the times at which it may be carried on,
(c) the period during which it may be carried on,
(d) the number of persons who may take part in it,
(e) the number and size of banners or placards used,
(f) maximum permissible noise levels.
(5) The authorisation must specify the particulars of the demonstration given in the notice under section 133 pursuant to subsection (4) of that section, with any modifications made necessary by any condition imposed under subsection (3) of this section.
(6) The Commissioner must give notice in writing of–
(a) the authorisation,
(b) any conditions imposed under subsection (3), and
(c) the particulars mentioned in subsection (5),
to the person who gave the notice under section 133.”
Section 136 is entitled “Offences under sections 132 to 135: penalties” and reads, in so far as relevant, as follows:
“(1) A person guilty of an offence under section 132(1)(a) is liable on summary conviction to imprisonment for a term not exceeding 51 weeks, to a fine not exceeding level 4 on the standard scale, or to both.
(2) A person guilty of an offence under section 132(1)(b) or (c) is liable on summary conviction to a fine not exceeding level 3 on the standard scale.”
Section 138 is entitled “The designated area” and provides as follows:
“(1) The Secretary of State may by order specify an area as the designated area for the purposes of sections 132 to 137.
(2) The area may be specified by description, by reference to a map or in any other way.
(3) No point in the area so specified may be more than one kilometre in a straight line from the point nearest to it in Parliament Square.”
By the Serious Crime and Police Act 2005 (Designated Area) Order 2005, the Secretary of State defined, pursuant to section 138 of the 2005 Act, an area of London surrounding Parliament and Downing Street as constituting a “designated area” for the purposes of the 2005 Act. The text of the Order and a map attached to it delineated the precise area.
